Title: To George Washington from James Lloyd, 4 July 1798
From: Lloyd, James
To: Washington, George



Sir,
Philadelphia. 4th July. 1798.

Your Excellency’s favors of the 25 and 27 Ulto came duly to hand and I beg you to accept my sincere thanks for them.
You will have heard before this reaches you, that you were, yesterday, by the unanimous vote of the Senate, appointed Lieutenant General & Commander in Chief of the Armies of America.
To all, but the few wicked men who, for base & selfish purposes, wish to subject our Country to foreign domination, this event will give cordial satisfaction.
Two days ago I saw a doctor Carmichael (a surgeon in the army) who told me he had lately been in Kentucky and that a great change had been wrought in that State by the publication of the dispatches. Not so, he says, in Tennessee, where you see nothing like federalism except in the venders of goods, people who are scarcely to be considered as residents of that State.
The packet for Bache, sealed with the seal of the minister of foreign relations fell into the hands of Government and I believe it is pretty certain did not contain Talleyrand’s letter to our Envoys. Whether he received it immediately from Talleyrand or from Letombe the consul or from one of our French-Americans is uncertain.
Your Excellency has probably seen in the papers a bill which was introduced into the Senate, to define & punish the Crimes of Treason & Sedition.
This bill after having been amended, as some of my friends think, by striking out that part which relates to Treason, and having afforded much ground for declamation to the lovers of Liberty, or, in other words, to the Jacobins, passed the Senate, yesterday, 18 to six, & will certainly pass the Ho: of Representatives. I enclose the bill as amended.

The Cincinnati of Pennsylvania dined together yesterday. Two draughts of an address to the President U.S. were under consideration. The federal one was adopted & Chief Justice McKean was moved from the Vice Presidency & Genl Moylan elected, and thus are truth & reason gradually making their way against error.
I fear Congress will close the session without a declaration of War, which I look upon as necessary to enable us to lay our hands on traitors, and as the best means that can be resorted to, to destroy the effect of the skill of the Directory in their transactions with Mr Gerry. I am in doubt whether I mentioned to you that Mr Marshall told me they had had great difficulty in getting Mr Gerry to join them in any of their representations or acts. If the French Government should, on hearing the state of things in this Country, temporise, I am afraid Mr Gerry will be wrongheaded enough to believe them in earnest.
Your Excellency says most justly that the invidious distinction made between him and the other Envoys ought to have filled him with resentment instead of Complaisance; and I desire no better proof of his being a Jacobin than that it not had that effect. With the highest respect & regard I have the honor to be Dear Sir, Your Excellency’s most Obedt Sevt

James Lloyd

